Citation Nr: 1341621	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine (RO).  Jurisdiction of the case was subsequently transferred to the RO in Detroit, Michigan.

In May 2011, the Board denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision, dated January 2013, the Court vacated and remanded the Board's May 2011 decision.  

In September 2011, the Veteran submitted additional medical evidence.  The RO has not had the opportunity to review this new evidence; however, because the decision below is favorable, a remand is not necessary.  See Disabled American Veteran  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Chilblains and a chronic fungal disorder of the Veteran's feet cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Chilblains and a chronic fungal disorder of the feet were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for a bilateral foot disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). Moreover, because the Board is granting the issue at hand, all action requested of the Board in the Court's recent remand order are presumed accomplished. 

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection; rather it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza, 7 Vet. App. at 506.  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current disorder.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).
The Veteran asserts that he has a current bilateral foot disorder as a result of an injury during service.  Specifically, the Veteran contends that while serving during a tactical operation in Korea in 1953, he rode in an open vehicle without heat for several hours.  He explained that when he arrived at his destination his feet were numb.  Moreover, the Veteran asserts that since the incident in 1953 he has had re-current symptoms of sensitivity to temperature in his feet.

The Veteran's service treatment records are negative for any complaints or diagnosis of or treatments for a foot disorder, to include cold injuries or residuals thereof.  Nonetheless, the Veteran's personnel records confirm that he received combat related injuries; and, his DD Form 214 show that he was awarded the Combat Infantryman Badge and the Purple Heart.  Therefore, the Veteran's lay statements are sufficient to show the occurrence of an in-service bilateral injury to his feet, as they are consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Medical evidence also establishes that the Veteran has a current bilateral foot disorder that is related to the 1953 in-service injury described above.  Specifically, in August 2011 the Veteran submitted a nexus opinion letter from his private physician.  The physician noted that the Veteran had been a patient since 1994; and,

. . . . based on his description of events that occurred while he served in Korea I believe that his foot disorder is the result of chilblain, an injury caused by extended exposure to cold temperatures.  I have also based this on clinical findings as he suffers from a chronic fungal infection which is a common condition in people who have suffered from this type of cold injury.  Furthermore, [the Veteran] was not diagnosed with Diabetes until 2006, and the disorder of his foot predates that diagnosis and currently his condition is well controlled and not at a level of severity which would cause foot problems that are typical in uncontrolled diabetics.  Additionally, Dr. Myers' examination revealed the existence of nerve damage which I strongly believe is a direct result of the injury sustained while [the Veteran] served in Korea and not in any way linked to his diabetes.

Given the lack of clinic[al] correlation between the foot disorder and his diabetes, I believe the etiology of his foot disorder is related to the injury sustained during service in Korea . . . .

The private physician's opinion is afforded high probative value as it was made after an interview of the Veteran, review of past examinations of the Veteran, and with knowledge of the Veteran's pertinent medical history.  Moreover, the opinion contains a rationale for the conclusion reached.  Based on the Veteran's credible report of an in-service injury and the competent positive nexus opinion, the Board finds that service connection for a bilateral foot disorder is warranted.  


ORDER

Entitlement to service connection for chilblains and a chronic fungal disorder of the feet is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


